Court of Appeals, State of Michigan

                                                  ORDER
                                                                                Thomas C. Cameron
 Jeff Jones v Taylor City Clerk                                                   Presiding Judge

 Docket No.     357264                                                          Karen M. Fort Hood

 LC No.         21-006038-AW                                                    Anica Letica
                                                                                  Judges


               The motion for immediate consideration is GRANTED.

               The motion requesting immediate effect of our June 2, 2021 opinion pursuant to MCR
7.215(F)(2) is GRANTED. Our June 2, 2021 opinion is given immediate effect pursuant to MCR
7.215(F)(2).

                It is further ordered that the June 2, 2021 opinion is hereby AMENDED. The opinion
contained the following clerical error: references to the “county defendants” on pages 1, 5 (paragraph 3,
second-to-last sentence), 6, and 7 of the June 2, 2021 opinion should instead refer to the “city defendants,”
i.e., defendants the Taylor City Clerk and the Taylor Election Commission.

               In all other respects, the June 2, 2021 opinion remains unchanged.




                                                            _______________________________
                                                             Presiding Judge




                                   June 3, 2021